Citation Nr: 0019342	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased disability evaluation for a 
chronic rotator cuff degenerative tear with impingement 
syndrome of the right shoulder, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran served from July 1958 to December 1984.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii 
(RO), which continued the currently assigned 10 percent 
disability evaluation for the veteran's right shoulder 
disability.


REMAND

The veteran asserts that he is entitled to an increased 
disability evaluation to more accurately reflect the severity 
of his right shoulder symptomatology.  The assertion of an 
increase in the severity of a service-connected disability is 
sufficient to establish a well-grounded claim pursuant to 
38 U.S.C.A. § 5107 (West 1991).  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994);  Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  As the veteran has presented a well-
grounded claim, the VA has a duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
Having examined the record, the Board finds that additional 
development is warranted prior to adjudication of the 
veteran's appeal.

The veteran was last afforded a VA examination in October 
1997.  The examination report reflects that the veteran 
complained of grinding and popping with above shoulder use of 
his right arm.  He also reported occasional tingling in the 
fingers of his right hand.  The examiner made appropriate 
findings with regard to the veteran's range of motion of the 
right shoulder, but there are no objective findings in the 
report regarding whether the veteran has any functional loss 
due to pain.  

During a June 1999 Travel Board in Honolulu before the 
undersigned, the veteran testified that his right shoulder 
disability has worsened since the October 1997 VA 
examination.  He testified that he had pain with activities 
requiring movement of his arm above the shoulder.  

Accordingly, because the October 1997 examination report does 
not reflect findings regarding functional loss that may be 
attributed to pain caused by the veteran's right shoulder 
disability and because the veteran has alleged that his right 
shoulder disability has worsened since the October 1997, the 
Board concludes that the veteran is entitled to a current VA 
examination.  Therefore, the case is REMANDED to the RO for 
the following action:


1.  The veteran should be afforded a 
current VA examination to determine the 
extent of disability caused by his 
service-connected right shoulder 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  It 
is essential that the range of motion of 
the right shoulder be reported, including 
any painful motion as evidenced by the 
examination.  

2.  The RO should then adjudicate the 
veteran's claim of entitlement to an 
increased disability evaluation for his 
right shoulder disability with 
consideration to any functional loss due 
to factors such as pain, as appropriate. 
Thereafter, the veteran should be 
provided with a Supplemental Statement of 
the Case and given an opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.  


The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  




The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should inform the RO if he wishes assistance in 
obtaining any pertinent treatment records.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




